OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
A jury convicted appellant of driving while intoxicated. The court of appeals affirmed that conviction. Fox v. State, 900 S.W.2d 345 (Tex.App. — Fort Worth 1995). We granted appellant’s petition for discretionary review ostensibly to address the issue of whether, under the Fourth Amendment to the United States Constitution, there exists a so-called “community caretaking function” exception to the requirement that a temporary detention be justified by reasonable suspicion. At the time we granted appellant’s petition we had already granted another petition for discretionary review in which cause the court of appeals had explicitly written on the “community caretaking function” issue. Rheinlander v. State, 888 S.W.2d 917 (Tex.App.— Austin 1994). But Rheinlander died before this Court could write on the issue, and his petition was dismissed and his appeal permanently abated. Rheinlander v. State, 918 S.W.2d 527 (Tex.Cr.App.1996).
Upon closer scrutiny in the instant cause, it is apparent that the court below was not presented with, and did not address, the “community caretaking function” question. This Court reviews “decisions” of the courts of appeals; as a general rule, we do not reach the merits of any party’s contention when it has not been addressed by the lower appellate court. Lee v. State, 791 S.W.2d 141 (Tex.Cr.App.1990). Accordingly, we now find that our decision to grant appellant’s petition for discretionary review was improvident. Appellant’s petition for discretionary review is dismissed. Tex.R.App.Pro. 202(k).
WHITE, J., not participating.